Citation Nr: 0302011	
Decision Date: 01/31/03    Archive Date: 02/07/03

DOCKET NO.  97-26 514	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include on the basis of exposure to 
ionizing radiation.


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel




INTRODUCTION

The veteran had active service from December 1963 to December 
1983.  He died in May 1995; the appellant is his surviving 
spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1996 rating decision of the Detroit, 
Michigan, Department of Veterans Affairs (VA) Regional Office 
(RO).  Jurisdiction over the appellant's appeal has since 
been transferred to the Muskogee, Oklahoma, RO.


REMAND

The instant appeal involves the contention that the veteran's 
fatal polycythemia vera was related to in-service exposure to 
ionizing radiation.  As such, VA must comply with the 
procedures set forth in 38 C.F.R. § 3.311 (2002).  The record 
contains evidence showing the estimated dose of ionizing 
radiation to which the veteran was exposed during service, in 
accordance with the requirements of 38 C.F.R. § 3.311(c); 
however, the matter has not yet been referred to the designee 
of the Undersecretary for Benefits for review and an opinion.

Accordingly, this case is REMANDED for the following action:

1.  The RO should forward the claims file 
to the designee of VA's Undersecretary 
for Benefits for appropriate action 
consistent with 38 C.F.R. § 3.311(c), to 
include obtaining an opinion from VA's 
Undersecretary for Health as to whether 
it is at least as likely as not that the 
veteran's polycythemia vera was caused by 
radiation exposure in service.  Attention 
is directed to the February 14, 2001, 
Memorandum from the Department of the Air 
Force identifying the veteran's external 
whole body deep dose radiation exposure 
equivalent as between 300 to 4,550 
millirem during his military career.  The 
rationale for the nexus opinion should be 
provided.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the issue on 
appeal.  If the benefit sought remains 
denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond thereto.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the appellant 
or her representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted in this 
case.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory 



Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).

